Citation Nr: 9911695	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  98-06 6245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a skin disorder.  

2.  Entitlement to service connection for a right leg and 
foot disorder.

3.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel



INTRODUCTION

The veteran had active service from November 1969 to November 
1973.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky. 


FINDINGS OF FACT

1.  There is no medical evidence linking a current skin 
disorder to service. 

2.  There is no medical evidence of a current disorder of the 
right leg and foot.  

3.  There is no medical evidence linking a current back 
disorder to service.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a skin disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991) (1998).

2.  The veteran's claim of entitlement to service connection 
for a right leg and foot disorder is not well grounded.  
38 U.S.C.A. § 5107 (West 1991) (1998).

3.  The veteran's claim of entitlement to service connection 
for a back disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial inquiry in reviewing any claim before the Board 
is whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The appellant carries the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  If the appellant has not presented 
a well-grounded claim, that appeal must fail.  While the 
claim need not be conclusive, it must be accompanied by 
supporting evidence; a mere allegation is not sufficient.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In cases which 
the determinative issue is one involving medical causation, 
competent medical evidence is required to establish a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  In this case, following a review of all of the 
evidence the Board finds that the veteran's claims are not 
substantiated by competent evidence and, as such, fail to 
meet the threshold requirement.  Therefore, the Board 
concludes that his claims are not well-grounded.

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A number of 
diseases, including arthritis, are presumed to have been 
incurred in service if manifested within a year of separation 
from service to a degree of 10 percent or more.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A well-grounded claim for service connection, moreover, 
requires that three elements be satisfied.  First, there must 
be competent evidence of a current disability, as established 
by a medical diagnosis; second, there must be evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
third, there must be competent evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

Alternatively, a claim may be well grounded based upon 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  That 
evidence must be medical, unless is relates to a condition 
that may be attested to by lay observation.  If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

I.  Skin Disorder

The veteran seeks service connection for a skin disorder.  
During a February 1997 VA examination the veteran complained 
of small red spots on his right hand, which he would treat 
with topical ointments.  Examination of the skin revealed 
widely scattered small reddish areas on the hand and 
scattered superficial scars of the face, characterized as 
resembling old acne.  The examiner's diagnoses included 
eczematoid dermatitis of the right hand and old acneform 
scars of the face.  Although this provides medical evidence 
of a current disability, the claims file does not contain 
medical evidence linking the veteran's current disability to 
service.  

Service medical records document treatment at various points 
for skin problems.  For instance, a June 1971 entry makes 
reflects the presence of eruptions over the face.  July 1971 
entries contain references to facial acne, contact 
dermatitis, and a chest rash.  An October 1971 entry 
documents recurrent contact dermatitis and impetigo of the 
face and left wrist.  October 1972 entries similarly refer to 
recurring dermatitis, lesions of the chin, and impetigo, 
impetigo being characterized as controlled with tetracycline.  

Subsequent treatment records, however, do not document the 
presence of a skin disorder until many years after the 
veteran's separation from service, and during an October 1984 
examination the veteran's skin was described as without 
abnormality.  The claims file, moreover, does not reflect the 
opinion of a medical practitioner or other medical evidence, 
suggesting that the veteran's skin disorders constitute a 
continuation of a disorder in service or otherwise linking 
the veteran's current disorders to service.  Without medical 
evidence linking a current disability to service, the 
veteran's claim for service connection for a skin disorder is 
not well grounded.  

II.  Right Leg and Foot Disorder

The veteran also seeks service connection for a right leg and 
foot disorder.  During a February 1997 VA examination, the 
veteran complained of right leg and foot pain radiating from 
his lower back.  Although the examiner diagnosed degenerative 
disc disease of the lumbar spine, he did not diagnose any 
disorder or the right foot or leg.  The claims file, 
moreover, does not otherwise document a current disability of 
the right foot or leg.  

An October 1993 entry documents complaints involving the 
lower right extremity and contains findings concerning the 
right ankle and right knee.  However, there is no indication 
that these findings were significant, the impressions at that 
time being limited to degenerative disc disease and lumbar 
radiculopathy syndrome.  

Moreover, even assuming, arguendo, that there is some medical 
evidence of a current disability, there is no medical 
evidence linking that disability to service.  Service medical 
records document complaints of pain and stiffness in the 
right knee at one point, as well as an impression of 
chondromalacia patella of the right knee.  Current records, 
however, contain no reference to chondromalacia of the right 
knee and do not reflect an opinion suggesting that any 
findings pertaining to the lower right extremity were related 
to service.  Without medical evidence of a current disability 
or of any link between any current findings and service, the 
veteran's claim is not well grounded.  

III.  Back Disorder

The veteran's claim for service connection for a back 
disorder, similarly, is unsupported by competent evidence 
linking a current disorder to service.  Although a February 
1997 examiner diagnosed degenerative disk disease of the 
lumbar spine, and an October 1993 entry notes the presence of 
probable degenerative disk disease with lumbar radiculopathy, 
service medical records contain no reference to degenerative 
disk disease or any other abnormality of the veteran's spine.  

A May 1973 entry in service medical records refers to a 
muscle strain.  There is no medical evidence, however, that 
what was characterized as a muscle strain in service was in 
actuality the precursor of disk disease or that the current 
references to disk disease otherwise represent part of an 
ongoing pathology that had its onset in service.  There is, 
in addition, no medical evidence that the veteran suffered 
from arthritis either in service or within a year of his 
separation therefrom.  Therefore, the veteran's claim for 
service connection for a back disorder is not well grounded.  



ORDER

A claim for service connection for a skin disorder is denied.  

A claim for service connection for a right leg and foot 
disorder is denied.  

A claim for service connection for a back disorder is denied.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

